Case 19-06011-TLM         Doc 8   Filed 04/16/19 Entered 04/16/19 09:43:38    Desc Main
                                  Document      Page 1 of 6


Randall A. Peterman, ISB No. 1944
Alexander P. McLaughlin ISB No. 7977
GIVENS PURSLEY LLP
601 West Bannock Street
Post Office Box 2720
Boise, Idaho 83701
Telephone (208) 388-1200
Facsimile (208) 388-1300
rap@givenspursley.com
alexmclaughlin@givenspursley.com
014667-0002

Attorneys for Defendant


                          UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO


In Re:
                                                Case No. 17-00450-TLM
FARMERS GRAIN, LLC,                             Chapter 7

                     Debtor.

NOAH G. HILLEN, Trustee,
                                                Adversary No. 19-06011-TLM
                     Plaintiff,

vs.

FRAHM FARM, INC.,

                     Defendant.


                    ANSWER TO FIRST AMENDED COMPLAINT

              COMES NOW Frahm Farm, Inc. (“Defendant”) and responds to the First

Amended Complaint (“Complaint”) filed by Chapter 7 trustee Noah G. Hillen (“Trustee”), as

follows.




ANSWER TO FIRST AMENDED COMPLAINT - 1                                             14606327.1
Case 19-06011-TLM         Doc 8    Filed 04/16/19 Entered 04/16/19 09:43:38            Desc Main
                                   Document      Page 2 of 6


         I.      RULE 7008 AND RULE 7012(b) STATEMENT OF DEFENDANT

               As to Rule 7008 and Rule 7012(b) of the Rules of Bankruptcy Procedure,

Defendant alleges that this adversary proceeding relates to the case of In re Farmers Grain, LLC,

Case No. 17-00450-TLM, filed in the United States Bankruptcy Court, District of Idaho.

Defendant admits that this action is to void an alleged preferential transfer is a core proceeding.

Defendant consents to entry of a final order or judgments by the bankruptcy judge.

                    II.     RESPONSES TO TRUSTEE’S COMPLAINT

               1.         Defendant admits the allegations contained in paragraph 1 of the

Complaint.

               2.         Defendant admits the allegations contained in paragraph 2 of the

Complaint.

               3.         Defendant admits the allegations contained in paragraph 3 of the

Complaint and asserts that it is a Nevada corporation.

               4.         Defendant admits the allegations contained in paragraph 4 of the

Complaint.

               5.         Defendant is without sufficient information as to the allegations

contained in paragraph 5 of the Complaint and therefore denies the allegations contained in

paragraph 5 of the Complaint.

               6.         Defendant denies the allegations contained in paragraph 6 of the

Complaint.

               7.         Defendant denies the allegations contained in paragraph 7 of the

Complaint.




ANSWER TO FIRST AMENDED COMPLAINT - 2                                                      14606327.1
Case 19-06011-TLM        Doc 8     Filed 04/16/19 Entered 04/16/19 09:43:38         Desc Main
                                   Document      Page 3 of 6


              8.        Defendant denies the allegations contained in paragraph 8 of the

Complaint.

                            III.    AFFIRMATIVE DEFENSES

             FIRST DEFENSE           RULE 12(b)(6) Motion to Dismiss

              Trustee’s Complaint fails to state a claim upon which relief can be granted

pursuant to Bankruptcy Rule 7012.

                       SECOND DEFENSE            Preference

              The transfer of money or property which Trustee seeks to void as a preference

does not constitute a payment made on or within 90 days before the date of the filing of the

petition.

                        THIRD DEFENSE            Preference

              The transfer of money or property which Trustee seeks to void as a preference

does not enable Defendant to receive more than it would receive if the case were a case under

Chapter 7, the transfer had not been made, and Defendant received payment of such debt to the

extent provided by the Bankruptcy Code.

                       FOURTH DEFENSE            Preference

              The transfer of money or property which Trustee seeks to void as a preference

was (a) intended by the Debtor and Defendant to or for whose benefit such transfer was made to

be a contemporaneous exchange for new value given to the Debtor and (b) was, in fact, a

substantially contemporaneous exchange.

                         FIFTH DEFENSE           Preference

              The transfer of money or property which Trustee seeks to void as a preference

was made to or for the benefit of Defendant, to the extent that, after such transfer, Defendant,

gave new value to or for the benefit of the Debtor (a) not secured by an otherwise unavoidable


ANSWER TO FIRST AMENDED COMPLAINT - 3                                                    14606327.1
Case 19-06011-TLM         Doc 8       Filed 04/16/19 Entered 04/16/19 09:43:38           Desc Main
                                      Document      Page 4 of 6


security interest and (b) on account of which new value the Debtor did not make an otherwise

unavoidable transfer to or for the benefit of Defendant.

                          SIXTH DEFENSE               Preference

               The transfer of money or property which Trustee seeks to void as a preference

was a transfer to or for the benefit of Defendant, to the extent that, after such transfer, Defendant,

gave new value to or for the benefit of the Debtor not secured by an otherwise unavoidable

transfer to or for the benefit of Defendant.

                        SEVENTH DEFENSE               Preference

               The transfer of money or property which Trustee seeks to void as a preference is

subject to setoff, offset, or recoupment.

                         IV.     REQUEST FOR ATTORNEY’S FEES

               Defendant has been required to retain legal counsel to defend against the

Trustee’s Complaint. Defendant requests an award of the costs and attorney’s fees he incurs in

defending against this action, pursuant to Idaho Code §§ 12-120 and 12-121.

                                      V.          RESERVATION

               This case has only recently been initiated. Therefore, Defendant reserves, among

other things, the right to amend this pleading and assert any additional claims, counterclaims,

cross-claims or defenses available.

                                            VI.     PRAYER

               WHEREFORE, Defendant prays for the following relief:

               1.      That Trustee’s Complaint be dismissed and Trustee take nothing;




ANSWER TO FIRST AMENDED COMPLAINT - 4                                                         14606327.1
Case 19-06011-TLM       Doc 8    Filed 04/16/19 Entered 04/16/19 09:43:38              Desc Main
                                 Document      Page 5 of 6


              2.     An award of the reasonable costs and fees, pursuant to Idaho Code §§ 12-

120 and 12-121, and any other application provision, incurred in defending against Trustee’s

claims; and

              3.     For such further relief as this court deems just and equitable.

              DATED this 16th day of April, 2019.

                                                    GIVENS PURSLEY LLP



                                                    By /s/ Randall A. Peterman
                                                      Randall A. Peterman – Of the Firm
                                                      Attorneys for Defendant




ANSWER TO FIRST AMENDED COMPLAINT - 5                                                     14606327.1
Case 19-06011-TLM       Doc 8    Filed 04/16/19 Entered 04/16/19 09:43:38        Desc Main
                                 Document      Page 6 of 6


                                CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on the 16th day of April, 2019, I filed the foregoing
ANSWER TO FIRST AMENDED COMPLAINT electronically through the CM/ECF system,
which caused the following parties or counsel to be served by electronic means, as more fully
reflected on the Notice of Electronic Filing:

Jed W. Manwaring
jmanwaring@evanskeane.com
valerie@evanskeane.com



                                                    /s/ Randall A. Peterman
                                                  Randall A. Peterman




ANSWER TO FIRST AMENDED COMPLAINT - 6                                                 14606327.1
